Order, Supreme Court, New York County (Charles J. Tejada, J.), entered August 20, 2004, which denied petitioner’s application to annul respondent’s determination selecting the winning design in the competition for the World Trade Center memorial, and dismissed the petition, unanimously affirmed, without costs.
The proceeding, which was commenced more than four months after respondent’s November 19, 2003 public announcement of the Stage II finalists, was properly dismissed as untimely (Johns v Rampe, 23 AD3d 283 [2005]). State Administrative Procedure Act § 307, which requires that a “final deci*325sion, determination or order adverse to a party in an adjudicatory proceeding” be in writing and delivered or mailed to each party or his/her attorney of record, does not avail petitioner. The subject competition was not an adjudicatory proceeding as defined in State Administrative Procedure Act § 102 [3]). We have considered and rejected petitioner’s other arguments. Concur—Saxe, J.P., Marlow, Williams, Catterson and Malone, JJ.